--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (“Agreement”) is made and entered into as of this
17 day of December, 2013 by and between MARK G. TOWNSEND, a natural person
(“Seller”) and LONE STAR GOLD, INC., a Nevada corporation (“Buyer”).
 
RECITALS
 
WHEREAS, Seller individually and through Channeland Entertainment Group, Inc., a
Texas corporation, is engaged in the business of media production and technology
(the “Business”); and
 
WHEREAS, Seller desires to sell substantially all of its assets to Buyer, and
Buyer desires to purchase those assets and assume certain specified liabilities
of the Business, on the terms and subject to the conditions hereinafter set
forth;
 
NOW, THEREFORE, in consideration of the premises and the respective warranties,
representations, covenants and agreements hereinafter set forth, Seller and
Buyer hereby mutually agree as follows:
 
1.      Purchased Assets. Seller agrees to sell, assign, transfer and deliver to
Buyer, and Buyer agrees to purchase from Seller, on the Closing Date (as defined
in section 4 hereof), all of the right, title and interest of Seller in and to
all of the following assets (the “Purchased Assets”) which are owned and/or used
by Seller in connection with the Business, free and clear of all security
interests, liens, claims and other encumbrances:
 
all cash and marketable securities (equal in amount to the book value of all
Assumed Liabilities contemplated in section 2(a) hereof), licenses, accounts
receivable, prepaid expenses, inventory, equipment including all phone systems,
fixtures and furniture, customer and supplier lists, phone numbers, trademarks,
trade names, corporate names, service marks, trade secrets, proprietary data,
and other intellectual property rights as listed in Schedule 2(c), leases and
contracts set forth as Assumed Liabilities and contemplated in section 2(b) and
Schedule 2(b) attached hereto and made a part hereof, and books and records.
 
The Purchased Assets shall not include, and Seller shall retain, all of its
cash, certificates of deposit and marketable securities which in the aggregate
exceed the book value of the amount of Assumed Liabilities contemplated in
section 2(a).
 
2.      Liabilities Assumed by Buyer. Buyer and Seller agree that Buyer shall
not assume, nor shall Buyer in any way be responsible for, any liability,
obligation, claim or commitment, contingent, actual or otherwise, known or
unknown, of Seller or any of its shareholders, directors, officers, employees or
agents, it being expressly understood and agreed that Seller shall continue to
be responsible for any and all liabilities, obligations, claims or commitments
of Seller or the Business entered into on or prior to the Closing Date,
including but not limited to, any sales, income, payroll or other taxes,
obligations to other creditors including vendors, employees and customers or
other liabilities, obligations, claims or commitments of the Seller incurred in
connection with the transactions contemplated hereby. Notwithstanding the
preceding sentence, Buyer agrees that it will, on the Closing Date, assume and
agree to perform and discharge solely and only the following liabilities,
obligations, claims or commitments of Seller (the “Assumed Liabilities”): (a)
trade accounts payable recorded on Seller’s balance sheet and set forth on
Schedule 2(a), and (b) those leases, licenses, agreements and contracts set
forth on Schedule 2(b).
 
3.      Purchase Price and Payment. The purchase price (the “Purchase Price”)
for the Purchased Assets and Assumed Liabilities shall be the sum of Three
Hundred Fifty Thousand Dollars ($350,000.00). The Purchase Price shall be
payable by execution and delivery on the Closing Date of a promissory note
substantially in the form of Exhibit 3(b) hereto (the “Note”).
 
The parties shall agree on or prior to the Closing to allocate the Purchase
Price shall be allocated among the Purchased Assets in accordance with section
1060 of the Internal Revenue Code of 1986, as amended, and not to take any
inconsistent position on any tax return or filing.
 
 
 

--------------------------------------------------------------------------------

 
4.      Closing.
 
A.           The Closing (“Closing” or “Closing Date”) of the transactions
contemplated hereby shall take place at the office of Sonfield & Sonfield, at
10:00 o’clock AM CST on the 26th day of December 2013, or at such other place,
time or date as shall be mutually agreed upon by Seller and Buyer, including an
“attorney escrow closing by mail”.
 
B.           At the Closing, Seller shall deliver to Buyer the following:
 
(i)   a bill of sale in form and substance satisfactory to Buyer and duly
executed by Seller, transferring the tangible personal property included in the
Purchased Assets to Buyer, free and clear of all security interests, liens,
claims and encumbrances;
 
(ii)   an assignment and assumption agreement in form and substance satisfactory
to Buyer duly executed by Seller, effecting the assignment to and assumption by
Buyer of the Purchased Assets and the Assumed Liabilities;
 
(iii)   assignments in form and substance satisfactory to Buyer and duly
executed by Seller, transferring all of Seller's right, title and interest in
and to all intellectual property rights to Buyer;
 
(ii)    all appropriate instruments granting to Buyer the right to the use of
the corporate and trade name “Channeland Entertainment Group, Inc.” and all
other trade names and trademarks owned or used by Seller in connection with the
Business;
 
(iii)   such other instrument or instruments of transfer, if any, as shall be
necessary or appropriate to vest in the Buyer good and marketable title to the
Purchased Assets;
 
(iv)    delivery of Required Consents (as defined in section 7(b); and
 
(v)     delivery of all UCC-3 termination statements and all other documents and
instruments necessary to release and discharge all liens, claims, security
interests and other encumbrances on all Purchased Assets.
 
C.           At the Closing, Buyer shall deliver to Seller the following:
 
(i)      the Note; and
 
(iii)    an assumption agreement to assume the Assumed Liabilities.
 
5.      Representations, Warranties and Covenants of Seller. Seller hereby
represents and warrants, and from and after this date, covenants to Buyer as
follows:
 
(a)           Organization and Authority. Seller is a corporation, duly
organized, validly existing, and in good standing under the laws of the State of
Texas and has all requisite corporate power and authority to carry on its
business as it is presently being conducted, to enter into this Agreement, and
to carry out and perform the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by Seller has been duly authorized
and approved by its sole shareholder and its Board of Directors, and will not
violate its Articles of Incorporation, By-Laws, or any agreement to which it is
a party or by which it is bound or any law, rule, regulation or court order.
This Agreement, and all other instruments, documents and agreements to be
delivered by Seller in connection therewith, are the legal, valid and binding
obligation of Seller enforceable in accordance with its, and their terms.
 
(b)           Title. Seller has good and marketable title to all of the
Purchased Assets, free and clear of any liabilities, obligations, claims,
security interest, liens or encumbrances.
 
(c)           Financial Statements. All financial statements (including balance
sheets, income and cash flow statements) previously delivered to Buyer by Seller
fairly present the financial condition of Seller for the time period presented.
All such financial statements have been prepared in conformity with generally
accepted accounting principles consistently applied (“GAAP”) (except (i) that
such statements are on the cash basis method of accounting and (ii) for interim
statements which are subject to normal year-end adjustments) and present fairly
in all material respects the financial condition and results of operations of
the Seller for the respective periods indicated.
 
 
2

--------------------------------------------------------------------------------

 
(d)           No Material Liabilities. Seller is not subject to any material
liability (including, without limitation, un-asserted claims whether known or
unknown), whether absolute, contingent, accrued or otherwise, which is not shown
or which is in excess of amounts shown or reserved for in the respective balance
sheets, other than (a) liabilities of the same nature as those set forth in such
balance sheet and incurred in the ordinary course of Seller’s business after the
date indicated and (b) those items not required to be accrued, footnoted or
otherwise reserved for or disclosed under GAAP.
 
(e)           No Material Adverse Change. Since June 30, 2013, there has been
(i) no material adverse change in the Seller or the Business, or its financial
condition or prospects except as noted in the financial statements set forth in
section 5(c), and (ii) no material damage, destruction, loss or claim, whether
or not covered by insurance, or condemnation or other taking adversely affecting
in any material respect the assets or properties of the Seller or the Business.
Since June 30, 2013, the Seller has conducted its business only in the ordinary
course and in conformity with past practice.
 
(f)           Taxes. Seller has timely filed all required federal, state, county
and local income, excise, withholding, property, sales, use, franchise and other
tax returns, declarations and reports which are required to be filed on or
before the date hereof and has paid or reserved for all taxes which have become
due pursuant to such returns or pursuant to any assessment which has become
payable except for taxes which it has contested in good faith.
 
(g)           Litigation. There is no litigation or proceeding or governmental
investigation pending or, to the knowledge of Seller, threatened against Seller
or relating to the Purchased Assets or the Business.
 
(h)           Compliance with Laws. Since January 1, 2013, Seller has complied
in all material respects with all federal, state and local laws, statutes,
rules, regulations, ordinances and codes, and has received no written notice
from any governmental agency asserting that a violation has or may have
occurred.
 
(i)           No Defaults. All leases, agreements and other contracts
constituting the Assumed Liabilities are in full force and effect, with no
default or breach existing or which would occur but for the existence of notice
or the lapse of time.
 
(j)           Equipment. Each item of tangible equipment comprising the
Purchased Assets is in working order and repair, ordinary wear and tear
excepted.
 
(k)           Completeness of Assets. The Purchased Assets, except for the
Excluded Assets, comprise all of the assets which are necessary to conduct the
Business in the manner that it has been previously conducted.
 
6.      Representations, Warranties and Covenants of Buyer. Buyer hereby
represents and warrants, and from and after this date covenants to Buyer as
follows:
 
(a)           Organization and Authority. Buyer is a corporation, duly
organized, validly existing, and in good standing under the laws of the State of
Illinois and has all requisite corporate power and authority to carry on its
business as it is presently being conducted, to enter into this Agreement, and
to carry out and perform the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by Buyer has been duly authorized and
approved by its sole shareholder and its Board of Directors, and will not
violate its Articles of Incorporation, By-Laws, or any agreement to which it is
a party or by which it is bound or any law, rule, regulation or court order.
This Agreement, and all other instruments, documents and agreements to be
delivered by Buyer in connection therewith, are the legal, valid and binding
obligation of Buyer enforceable in accordance with its, and their terms.
 
7.      Actions Prior to the Closing Date. The respective parties hereto
covenant and agree to take the following actions between the date hereof and the
Closing Date:
 
(a)           Investigation of Seller by the Buyer. Seller shall afford to the
officers, employees and authorized representatives (including, without
limitation, independent public accountants and attorneys) of the Buyer a full
and complete opportunity to conduct and complete its acquisition review and
analysis of the Purchased Assets and Assumed Liabilities (the “Acquisition
Review”), including a review of Seller’s books and records, financial
information, contracts and agreements (including all non-competition and
non-solicitation covenants binding on Seller or its employees), inspection and
review of the physical operations of the Seller’s business, and the right to
contact and communicate with Seller’s vendors, creditors, customers, employees,
independent contractors and others having a business relationship with Seller.
Buyer agrees that it will keep and maintain any and all information obtained by
it, its agents, and counsel, confidential, and will not make use of any such
information other than for its evaluation of the proposed transaction.
 
 
3

--------------------------------------------------------------------------------

 
(b)           Consents and Approvals. Seller shall use its best efforts promptly
to obtain all consents and amendments from parties to leases, contracts,
licenses and other agreements set forth on Schedule 2(b) which require consent,
together with estoppel letters from parties to material agreements (the
“Required Consents”).
 
(c)           Exclusive Dealing. Seller and its affiliates shall deal
exclusively with the Buyer with respect to the sale of the Purchased Assets and
the Business. Seller shall not solicit, encourage or entertain offers or
inquiries (nor shall Seller or any of its affiliates authorize or permit any
director, officer, employee, attorney, accountant or other representative or
agent to solicit, encourage or entertain offers or inquiries) from other
possible acquiring companies, persons or entities, provide information to or
participate in any discussions or negotiations with any companies, persons or
entities with a view to an acquisition of all or substantially all of Seller’s
assets or stock or any interest therein.
 
(d)           Seller’s Employees. On and as of the Closing Date, Seller will
take all action necessary to terminate the employees of the Business and shall
pay such employees all sums (whether payroll, bonus, severance, vacation or
otherwise) due to them through the close of business on the Closing Date. Prior
to Closing, Buyer may at its sole discretion, interview and discuss employment
opportunities with Seller’s employees and within ten (10) days prior to Closing,
Buyer may offer employment to any of Seller’s employees on terms and conditions
unilaterally determined by Buyer, effective on the Closing Date.
 
(e)           Non-Compete/Non-Solicitation. Seller, and its affiliates, shall
not, individually or as a consultant, shareholder, partner, joint venturer,
director, officer, agent or otherwise, engage in any of the following actions:
 
(i)      for a three (3) year period following the Closing, solicit, call on or
contact any past (within the past 12 months) or present customers, suppliers or
employees of Seller with respect to the Business; or
 
(ii)      for a two (2) year period following the Closing, engage in any
activity competitive with the Business as now conducted in the United States and
Canada.
 
In addition, Seller shall keep and maintain all confidential and proprietary
information of Seller, including without limitation, financial statements,
customer and supplier lists, pricing information, sales and purchases margins
and practices, methods of telephone solicitation and similar information
regarding the business and affairs of Seller, confidential and shall not
disclose such information to any third person or exploit such information
personally except as required under law, or if such information is in the public
domain.
 
Seller understands and agrees that this section is critical to this Agreement,
and in the event that Seller commits a breach of this section, Buyer shall have
the non-exclusive right and remedy to have this section specifically enforced to
the extent permitted by any court of competent jurisdiction, it being
acknowledged and agreed that any breach or threatened breach will cause
immediate irreparable injury to Buyer and that monetary damages will not provide
an adequate remedy at law. If any of the provisions contained herein are
construed to be invalid or unenforceable in any jurisdiction, (x) the same shall
not affect the remainder of the provisions or the enforceability thereof, which
shall be given full force and effect and (y) the court making such determination
shall have the power to reform the duration and/or scope of such section.
 
8.      Conditions Precedent to Obligations of Seller. The obligations of the
Seller under this Agreement shall be subject to the satisfaction, on or prior to
the Closing Date, of the conditions set forth below.
 
(a)           No Misrepresentation or Breach of Representations, Warranties and
Covenants. There shall have been no breach by Buyer in the performance of any of
its covenants and agreements herein; each of the representations and warranties
of Buyer contained or referred to herein shall be true and correct in all
material respects on the Closing Date as though made on the Closing Date, except
for changes therein specifically permitted by this Agreement or resulting from
any transaction expressly consented to in writing by the Seller; and there shall
have been delivered to the Seller a certificate or certificates to that effect,
dated the Closing Date, signed by the Buyer, by its President.
 
 
4

--------------------------------------------------------------------------------

 
(b)           Corporate Action. Buyer shall have taken all corporate action
necessary to approve the transactions contemplated by this Agreement, and Buyer
shall have furnished the Seller with certified copies of the resolutions adopted
by the Board of Directors and the Sole Shareholder of Buyer, in form and
substance reasonably satisfactory to counsel for the Seller, in connection with
such transactions.
 
(c)           No Restraint or Litigation. No action, suit, investigation or
proceeding shall have been instituted or threatened by any third party,
governmental or regulatory agency to restrain, prohibit or otherwise challenge
the legality or validity of the transactions contemplated hereby.
 
(d)           Other Documentation. Seller shall have received all of the
documents and showings required to be delivered by the Buyer at the Closing
pursuant to section 4(C).
 
9.      Conditions Precedent to Obligations of Buyer. The obligations of the
Buyer under this Agreement shall be subject to the satisfaction, on or prior to
the Closing Date, of the conditions set forth below.
 
(a)           No Misrepresentation or Breach of Representations, Warranties and
Covenants. There shall have been no breach by Seller in the performance of any
of its covenants and agreements herein; each of the representations and
warranties of Seller contained or referred to herein shall be true and correct
in all material respects on the Closing Date as though made on the Closing Date,
except for changes therein specifically permitted by this Agreement or resulting
from any transaction expressly consented to in writing by the Buyer; and there
shall have been delivered to the Buyer a certificate or certificates to that
effect, dated the Closing Date, signed by the Seller, by its President.
 
(b)           Corporate Action. Seller shall have taken all corporate action
necessary to approve the transactions contemplated by this Agreement, and Seller
shall have furnished the Buyer with certified copies of the resolutions adopted
by the Board of Directors and the Sole Shareholder of Seller, in form and
substance reasonably satisfactory to counsel for the Buyer, in connection with
such transactions.
 
(c)           No Restraint or Litigation. No action, suit, investigation or
proceeding shall have been instituted or threatened by any third party,
governmental or regulatory agency to restrain, prohibit or otherwise challenge
the legality or validity of the transactions contemplated hereby.
 
(d)           Acquisition Review. Buyer shall have been satisfied, in its own
discretion, with its Acquisition Review.
 
(e)           Other Documentation. Buyer shall have received all of the
documents and showings required to be delivered by the Seller at the Closing
pursuant to section 4(B).
 
10.     Mutual Indemnification.
 
A.           Seller hereby agrees to indemnify and hold the Buyer, and its
shareholders, directors, officers, employees and agents, harmless from and
against any and all claims, suits, actions, judgments, liability, losses,
damages, fines, penalties, costs and expenses, including without limitation,
reasonable attorneys’ fees and costs arising out of or relating to any event,
condition, contract, obligation, act, omission, non-fulfillment, non-Assumed
Liability, breach, inaccuracy or non-fulfillment of any representation,
warranty, covenant or agreement with respect to any of the terms of this
Agreement, and any agreement between Seller and/or its shareholder and any other
person, firm or corporation. Seller acknowledges and agrees that Buyer may
withhold from and offset any payments due under the Note by the amount due Buyer
under this section.
 
B.  Buyer hereby agrees to indemnify and hold harmless the Seller, and its
shareholders, directors, officers, employees and agents, from and against any
and all claims, suits, actions, judgments, liability, losses, damages, fines,
penalties, costs and expenses, including without limitation, reasonable
attorneys’ fees and costs arising out of or relating to any event, condition,
contract, obligation, act, omission, non-fulfillment, Assumed Liability, breach
or misrepresentation of warranty, representation, covenant or agreement with
respect to any of the terms of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
11.     Other Provisions.
 
A.           All notices for which provision is made in this Agreement shall be
given in writing either by actual delivery of the notice into the hands of the
party entitled to the notice or by mailing the notice by registered or certified
mail, return receipt requested, in which case the notice shall be deemed to be
given on the date of its mailing, addressed as follows:
 
If to Seller:
8306 Ramblebrook Ct.
   
Humble, Texas 77396-3490
   
Telephone: (832)599-9551
   
E-mail: markgtownsend@aol.com
   
Attention: Mark G. Townsend
 
with a copy to:
James D. Pierce, Esq.
   
Telephone: (713) 650-0150
   
Facsimile: (713) 650-0146
   
E-mail: jim@jamespierce.com
 
 
If to Buyer:
Lone Star Gold, Inc.
   
6565 Americas Parkway NE
   
Suite 200
   
Albuquerque, New Mexico 87110
   
Telephone: (505) 563-5828
   
Attention: Daniel M. Ferris
 
with a copy to:
Sonfield & Sonfield
   
Telephone: (713)877-8333
    Facsimile: (713)877-1547  
E-mail: robert@sonfield.com
 
Attention:
Robert L. Sonfield, Jr.
 

 
B.           The terms and provisions hereof shall inure to the benefit of and
be binding upon the undersigned and each of them and their respective successors
and assigns.
 
C.           The invalidity or unenforceability of any of the provisions hereof
shall not affect the validity or enforceability of the remainder hereof.
 
D.           This Agreement together with all of the Exhibits, Schedules and
other documents referred to herein constitutes the entire Agreement between the
parties with reference to the subject matter hereof and supersedes all prior
agreements and understandings, whether written or oral, regarding the subject
matter hereof, and may only be changed or modified in writing.
 
E.           All of the representations, warranties, covenants, agreements,
terms and provisions of this Agreement shall survive the Closing Date.
 
This Agreement is intended to be performed in the State of Texas and shall be
governed by and construed and enforced in accordance with the laws of that
state.
 
This Agreement is intended for the benefit of the parties hereto and is not
intended to benefit any third party.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date and year first above written.
 
 
BUYER:
Lone Star Gold, Inc.
By: /s/ Daniel M. Ferris
________________________________
Daniel M. Ferris, President and CEO
 
SELLER:
 
/s/ Mark G. Townsend
__________________
Mark G. Townsend
 
   

 
 
 
6

--------------------------------------------------------------------------------

 
EXHIBIT
 
Number
Description
 
3(b)
Note
SCHEDULES
2(a)
Trade Accounts Payable
2(b)
Assumed Leases, Licenses, Agreements and Contracts
2(c)
Purchased Assets





 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
EXHIBIT 3(B)
 
PROMISSORY NOTE
 
$350,000.00
December 17, 2013

 
 
Lone Star Gold, Inc., a Nevada corporation (“Maker”), hereby promises to pay to
the order of Mark G. Townsend, in lawful money of the United States of America,
the principal sum of Three Hundred Fifty Thousand Dollars ($350,000.00) with
annual interest at four percent (4.0%).  This Note shall be repaid in sixty (60)
consecutive equal monthly installments of principal and interest commencing not
less than three (3) years from the date of issuance and ending sixty (60) months
thereafter, each such monthly principal and interest installment being
calculated at the time of payment being due.
 
Maker shall have the right to prepay this Note, in whole or in part, without
premium or penalty.  All prepayments shall be applied to the next required
monthly payments under this Note.
 
All payments hereunder shall be paid to Payee at the office of Payee or at such
other place or places as the Payee or legal holder may from time to time
designate in writing.
 
At the election of the Payee or legal holder hereof and without notice, demand
or legal process, the indebtedness remaining unpaid hereon shall become at once
due and payable at the place of payment aforesaid in case of default (“Default”)
as follows: (i) in the payment, when due and payable, of any payment of
principal or interest hereunder or in any other debt of Maker to Payee, or any
portion thereof, in accordance with the terms hereof after a ten (10) day grace
period or (ii) the filing by Borrower of a voluntary petition in bankruptcy
under the Bankruptcy Reform Act of 1978, as amended or succeeded by a similar
statute, the filing against Borrower of an involuntary petition in bankruptcy
under the Bankruptcy Reform Act of 1978, as amended or succeeded by a similar
statute which petition is not stayed or dismissed within sixty (60) days, or an
assignment for the benefit of creditors by Borrower. In the event of a Default,
the Payee or legal holder hereof shall be entitled to (a) interest on all
overdue payments at the Rate plus five percent (5.0%) and (b) reasonable costs
and expenses of collection, including reasonable attorneys’ fees.
 
This Note is delivered pursuant to and subject to the terms of an Asset Purchase
Agreement (the “Purchase Agreement”), dated December ___, 2013 by and between
Maker and Payee.  It is understood and agreed that in the event that Payee owes
any sums to Maker pursuant to section 10(A) of the Purchase Agreement, Maker may
offset against the next due and owing payments under this Note any amounts that
are owed by Payee, and the amount owed under this Note shall be reduced
accordingly.
 
No delay or admission on the part of Payee or any holder hereof in exercising
any right or option herein given to such Payee or holder shall impair such right
or option or be considered as a waiver or acquiescence in any default
hereunder.  Maker hereby waives presentment, demand, notice of dishonor and
protest; agrees to pay all expenses, including reasonable attorneys’ fees and
legal expenses incurred by Payee in endeavoring to collect any amount payable
hereunder; and recognizes that Payee may demand payment of this Note on the date
of maturity hereof.  Maker agrees that any action or proceeding to enforce this
Note may be commenced in the courts of the State of Texas or the U.S. Federal
District Court for the Southern District of Texas.
 
This Note shall be construed in accordance with the laws of the State of Nevada.
 
Lone Star Gold, Inc.
 
By: /s/ Daniel M. Ferris
Daniel M. Ferris, President and CEO


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2(a)
 
TRADE ACCOUNTS PAYABLE


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2(b)
 
LEASES, LICENSES, AGREEMENTS AND CONTRACTS
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2(c)
 
ACQUIRED ASSETS AND REAL PROPERTY
 
Description and estimated current valuation:
 
 
§
Mac tower with 8 cores and 10 gig of ram - $2,500

 
 
§
MacBook Pro with recording software - $5,000

 
 
§
Software and sound libraries - $25,000

 
 
§
Mackie hr824 studio monitors with sub - $2,000

 
 
§
Avalon VT737sp mic Pre - $2,000

 
 
§
Universal audio 2-1176 - $2,000

 
 
§
Studio furnishings - $2,000

 
 
§
Various tube / condenser microphones - $3,000

 
 
§
August forester grand piano model 215 - $61,411

 
 
§
Various stands / cables / furnishings - $1,000

 


 
 
§
Various publishing interests - $90,000

 
 
o
Copyright on songs (total of approximately 100 songs that have historically
generated revenue)

 
 
o
Royalties on joint venture projects

 
 
o
Producer royalties

 


 
 
§
Television show "coffeehouse" pilot and four episodes - $100,000

 


 
 
§
D/B/A “Channeland Entertainment Group” in Harris County, Texas

 
 
§
Channeland.com domain registration



 
 
 

--------------------------------------------------------------------------------

 